DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (JP2020-038110   Japan 03/05/2020).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 02/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 02/16/2021. These drawings are review and accepted by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1-20 would be allowable if corrected to overcome the objections set forth above.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Noda (U.S 2005/0151527 A1), Pekay et al (U.S 6,438,032 B1), Kobayashi et al (U.S 4,763,108), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to a semiconductor device comprising: a level conversion circuit, wherein the level conversion circuit includes: a first transistor having a gate connected to an input node to which a signal corresponding to a first power supply voltage is input; a second transistor having a drain connected to a second power supply voltage higher than the first power supply voltage, a source connected to a source of the first transistor, and a gate connected to a first node; a current limiting element electrically connected between the first node and an output node; and a voltage adjusting circuit configured to adjust a voltage of the first node in accordance with the signal input to the input node.
Per claim 12, there is no teaching, suggestion, or motivation for combination in the prior art to a semiconductor device comprising: a memory cell array having a plurality of blocks; and a row decoder circuit including a block decoder configured to generate a block selection signal using which one of the blocks is selected, wherein the block decoder includes a level conversion circuit that outputs the block selection signal, the level conversion circuit including: a first transistor having a gate connected to an input node to which a signal corresponding to a first power supply voltage is input; a second transistor having a drain connected to a second power supply voltage higher than the first power supply voltage, a source connected to a source of the first 39PATENT Atty. Dkt. No. TAI/3164US transistor, and a gate connected to a first node; a current limiting element electrically connected between the first node and an output node through which the block selection signal is output; and a voltage adjusting circuit configured to adjust a voltage of the first node in accordance with the signal input to the input node.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/            Primary Examiner, Art Unit 2825